TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00895-CV



                                        J. O., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 146TH DISTRICT COURT OF BELL COUNTY
 NO. 296,104-B, THE HONORABLE CHRISTOPHER CORNISH, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant J. O. filed his notice of appeal on December 5, 2019. The appellate

record was complete January 16, 2020, making appellant’s brief due February 5, 2020. On

February 3, 2020, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than February 25, 2020. If the brief is not filed by that date, Natalie N. Fowler may be

required to show cause why she should not be held in contempt of court.
              It is ordered on February 4, 2020.



Before Justices Goodwin, Kelly, and Smith




                                               2